*513
ORDER

PER CURIAM.
Appellant, William Rousan (“defendant”), appeals the judgment of the Circuit Court of St. Francois County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing after defendant pleaded guilty to two counts of first degree murder, RSMo § 565.020 (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the judgment of the motion court is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).